PTOL-303 Continuation sheet
Claim Status
Claims 8, 10-12, and 25-30 are pending and under examination. Claims Claim 23 is withdrawn. Claims 1-7, 9, and 13-24 are canceled.  

Action Summary
Claims 8, 10-12, and 25-30  rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24, and Lang et al., Expert Opinion on investigational drugs, vol. 22, no. 6, March 19, 2013, pp. 701-714 cited in the IDS dated on 01/19/2021 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10-11, and 25-30 remain rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24, and Lang et al., Expert Opinion on investigational drugs, vol. 22, no. 6, March 19, 2013, pp. 701-714 cited in the IDS dated on 01/19/2021.
Nazare et al. teaches a method of treating degenerative joint disorders, degenerative cartilage changes, diabetes, cardiovascular diseases, fibrosis, inflammatory processes, pain, tumors or cerebral infarctions in a patient in need thereof comprising administering to said patient a therapeutically effective amount of a pharmaceutical composition comprising a compound of the formula (I), see claims 1, 13,and 16. Moreover, Nazare et al. teaches the compound is an inhibitor of serum and glucocorticoid regulated kinase, see claim 15. The compounds of the formula (I) are preferably inhibitors of serum and glucocorticoid regulated kinase 1, see Table 1 and can be administered orally, see para [0278]. Moreover, Nazare et al. teaches the compounds of the formula (I) can be used for various diseases including electrolyte excretion disorder, see para [0013].  Nazare et al. further teaches and appropriate dose for compounds include 0.1-10 mg/kg, see para [0282]. The dose taught by the prior touches the claimed dose of 1-10 mg/kg. Nazare et al. teaches SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0007]. 
	Nazare et al. does not teach the elected hydrocephalus. Moreover, Nazare et al. does not teach the elected SI113 as the elected SGK1 inhibitor. 
	D’Antona et al. teaches SI113 is an excellent SGK inhibitor that can be efficiently employed alone or in combination with paclitaxel for colon cancer treatment, see Abstract. Moreover, D’Antona et al. teaches the SI113 molecule has a molecular mass <500 Da [30], and its chemical structure makes it potentially highly available in all body fluids and theoretically able also to cross the blood-brain barrier. Such a feature makes it eligible to perform an exhaustive in vivo analysis of its antineoplastic properties in immunocompromised mice carrying human tumors, see page 2016, fifth paragraph. 

	Lang et al. teaches the SGK1 inhibitor EMD638683 has been shown to reverse hypertension in hyperinsulinism and salt excess, second paragraph of Section 4. Moreover, Lang et al. teaches SGK1 stimulates renal tubular salt resorption as well as salt appetite and thus impacts on blood pressure, see Section 2.2.1. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Nazare et al. by substituting any one of the SGK1 inhibitor taught by Nazare et al. with the Inhibitor (SI113) taught by D’Antona et al. and further including hydrocephalus as the electrolyte electrolyte homeostasis or excess of salt as taught by Nagy et al.to give the claimed method. One would have been motivated to do so because Nazare et al. teaches SGK-1 has also been shown to play a role in cell proliferation and electrolyte homeostasis, see para [0005], and because D’Antona et al. clearly teach SI113 is an effective SGK1 inhibitor and also because Nagy clearly teaches hydrocephalus is an electrolyte disturbance disease which falls within the scope of electrolyte homestatis disorder or excess of electrolyte concentration such as salts. One would reasonably expect the substitution to be functionally equivalent and the method taught by Nazare et al. to effectively treat 
	With respect to the limitations of reducing cerebrospinal fluid (CSF) production (claim 8); inhibiting transepithelial ion transport (claim 15); transepithelial ion transport is calcium ion transport into the choroid plexus of the subject (claim 16); wherein administering SGK1 inhibitor inhibits transepithelial ion transport across choroid plexus epithelial cells into ventricular system of brain and wherein transepithelial ion transport is stimulated by the activation of the transient receptor potential cation channel subfamily V member 4 (TRPV4) of claims 25-26; wherein administering SGK1 inhibitor results in at least one of a reduction in volume of CSF in ventricular system of brain and a normalization in volume of CSF in ventricular system of brain of claim 27; wherein administering SGK1 inhibitor decreases head dimension, wherein decreased head dimension is at least one of decreased vertical head dimension and decreased horizontal head dimension of claims 28-29; and wherein administering SGK1 inhibitor normalizes head dimensions of claim 30. These limitations are the intended outcome of the method. Since the claimed methods are obvious over the prior art in combination, said intended outcome would naturally flow from the collective teachings of the prior art. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that one of ordinary skill in the art would not combine Nazare with D'Antona as the Office argues. In particular, Nazare discloses an infinite list of SGK inhibitors, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Nazare et al. teaches SGK-1 inhibitors have been effective for treating disease implicated by SGK. Moreover, Nazare et al. teaches SGK-1 has been shown to play a role in cell proliferation and electrolyte homeostatis. Nazare et al. does not teach hydrocephalus and SI113 as the SGK-1 inhiibitor. D’Antona et al. teaches SI113 is an excellent SGK inhibitor making it potentially highly available in all body fluids. Nagy et al. teaches the amount of electrolytes such as Na+, K+, Ca++, and Mg++ are significantly higher in the cerebral spinal fluid of patient with hydrocephalus. Lang et al. teaches SGK- inhibitor has been show to reverse hypertension in hyoerinsulinism and salt excess. Therefore, one would reasonably expect substituting one SGK- . 


Claim 12 remains rejected under 35 U.S.C. 103 as being un-patentable over Nazare et al. (US2014/0357640 A1) in view of D’Antona et al., Cell Physiol Biochem 2015;35:2006-2018, Published online: March 27, 2015 and Nagy et al., Arch Psychiatr Nervenkr (1970). 1979 Apr 12;226(4):319-24 as applied to claims 8, 10-11, and 25-30 in further view of Ahmed, Graduate School, Thesis, 12/26/2015.
The teaching of Nazare et al., D’Antona et al., and Nagy et al. has been discussed in the above 103 rejection.
Nazare et al., D’Antona et al., and Nagy et al. collectively do not teach the elected GSK1016797.
Ahmed teaches compounds such as TRPV4 agonist (GSK1016797), TRPV4 antagonist (HC067047), CFTR Inhibitor II GlyH-101, TMEM16A inhibitor (T16Ainh-A01), Na+-K+-Cl- cotransporter 1 (NKCC1) inhibitor bumetanide, small conductance calcium-activated potassium channel inhibitors such as fluoxetine and apamin, and acetazolamide, which is a carbonic anhydrase inhibitor previously reported to be used to treat hydrocephalus, see page 9. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method taught by Nazare et al., D’Antona et al., and Nagy et al. collectively with that set forth byAhmed because each is taught by the prior art to be useful for the same purpose (i.e., treating hydrocephalus). See In re Kerkhoven, 626 F.2d 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that Nazare, D'Antona, and Nagy do not disclose GSK1016797, but argues that one skilled in the art would combine Ahmed to use GSK1016797 because the combination of references disclose using SI113 and GSK1016797 for the same purpose (to treat hydrocephalus). As previously discussed, there is simply no reason for one skilled in the art to read and combine the teachings of Nazare, D'Antona and Nagy to arrive at each and every limitation of the method recited in claim 8; that, of the use of SI113 for treating hydrocephalus. In response, the Examiner finds Applicant’s argument not persuasive because the rejection clearly gives the reason why one skilled in the art would read and combine the teachings of Nazare, D'Antona and Nagy in view of Ahmed to arrive at each and every limitation of the method recited in claims 8 and 12 with success.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628